CULLEN, Commissioner.
In a joint action Ralph Spade and Tony Stout recovered judgments against Pete Smarsh in the amounts of $275 and $300. A power shovel alleged to belong to Pete was attached in the action. Pete’s wife, Helen, intervened and claimed ownership of the shovel. Judgment was entered sustaining the attachment and ordering the shovel sold to satisfy the money judgments against Pete. Helen has attempted to appeal as a matter of right from the judgment on the attachment.
The value of the shovel (which is the amount in controversy) is not fixed by the judgment, either alone or when construed in connection with the pleadings. See KRS 21.070. The shovel is not shown to be such as by common knowledge would have a value of more than $2,500. (The evidence, which anyway is not entitled to be considered in determining the amount in controversy for appeal purposes, shows that the shovel was purchased for $3,000' some five years before the attachment. Presumably its present value is much less.)'
The amount in controversy not being shown to be as much as $2,500, and *681there being no motion for an appeal, the appeal must be dismissed. See Mullins v. Hall, Ky., 273 S.W.2d 831. The recitation in the statement of appeal that the amount in controversy exceeds $2,500 is of no weight. See Simpson v. Carroll, Ky., 313 S.W.2d 579.
The appeal is dismissed.